Citation Nr: 0718698	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  04-44 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for cancerous large cell 
lymphoma.


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from August 1986 to September 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was previously before the Board in April 
2006, when it was remanded for further development.


FINDING OF FACT

The veteran's cancerous large cell lymphoma was not 
manifested during the veteran's active duty service or for 
many years thereafter, nor has cancerous large cell lymphoma 
otherwise been shown to be related to the veteran's active 
duty service, including exposure to asbestos.


CONCLUSION OF LAW

Cancerous large cell lymphoma is not shown to have been 
caused during or been aggravated by the veteran's active duty 
service, nor may it be presumed to have been caused during 
such service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought in a letter dated November 2002.  
Moreover, in the November 2002 letter, the appellant was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).  The Board notes that the November 2002 letter was 
sent to the appellant prior to the April 2003 rating 
decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).  The Board 
further notes that the required VCAA notice information was 
provided again in subsequent letters dated December 2005 and 
May 2006, sent prior to a February 2007 readjudication of the 
case associated with the issuance of a supplemental statement 
of the case.

The Board also notes that the November 2002 and December 2005 
letters notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  Therefore, 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim by showing the nature and history of 
the claimed disability in November 2002, December 2005, and 
May 2006 VCAA letters.  Additionally, there has been timely 
notice of the types of evidence necessary to establish a 
disability rating and an effective date for any rating that 
may be granted.  The AMC furnished the appellant with notice 
in the May 2006 VCAA letter which directly explained how VA 
determines disability ratings and effective dates.  This 
notice was provided to the appellant prior to the most recent 
AMC readjudication of this case and issuance of a 
supplemental statement of the case in February 2007.  To the 
extent that such notice may be viewed as deficient for any 
reason, since the Board concludes below that the 
preponderance of the evidence is against the claim of service 
connection, no rating or effective date will be assigned; any 
questions of notice related to such assignments are rendered 
moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  Efforts to obtain any 
additional service medical records have been unsuccessful.  
It appears that all available pertinent records, in service, 
private, and VA, have been obtained and the veteran has been 
afforded a VA examination.  A medical opinion has also been 
obtained.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).

The Board observes that this appeal involves the contention 
that a disability may have been caused by exposure to 
asbestos.  Thus, certain guidance applies in the development 
of this claim.  The Board recognizes the provisions of the 
Veterans Benefits Administration (VBA) Adjudication Procedure 
Manual M-21-1MR (M21-1MR), Part IV, Subpart ii, Chapter 2, 
Section C, para. 9 (December 13, 2005) regarding development 
of claims involving asbestos exposure.  Furthermore, the 
Board recognizes the need to ascertain whether there is 
evidence of exposure to asbestos before, during, or after 
service, and to determine whether the disease is related to 
the putative exposure.  Dyment v. West, 13 Vet.App. 141 
(1999); see also Nolen v. West, 12 Vet.App. 347 (1999); 
VAOGCPREC 4-2000.  In this case, the veteran's contention 
that he was exposed to asbestos during service and not 
significantly exposed outside of service has been accepted by 
VA and is not in controversy in this decision.  In an April 
2006 remand, the Board directed that the veteran be afforded 
a VA examination to determine whether his cancerous large 
cell lymphoma is related to asbestos exposure, and this 
examination was accomplished in January 2007.

No additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this claim.

Analysis

The issue on appeal involves a claim of service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors (cancer), are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran primarily contends he developed cancerous large 
cell lymphoma resulting from asbestos exposure during his 
service.  In the alternative, the veteran has offered 
contentions that his cancerous large cell lymphoma may be 
otherwise causally related to his service, including a 
suggestion that exposure to smoke may have caused the 
pathology.

In McGinty v Brown, 4 Vet.App. 428 (1993), the Court, noting 
the absence of specific statutory or regulatory guidance 
regarding claims for residuals of asbestos exposure, observed 
that some guidelines for compensation claims based on 
asbestos exposure were published in DVB Circular 21-88-8, 
dated May 11, 1998.  The DVB Circular was subsequently 
rescinded, and its basic guidelines are now incorporated in 
the VBA Adjudication Procedure Manual M-21-1MR (M21-1MR), 
Part IV, Subpart ii, Chapter 2, Section C, para. 9 (December 
13, 2005) (rescinding the previously applicable VBA 
Adjudication Procedure Manual M21-1, Part VI, para. 7.21).  
These guidelines note that that inhalation of asbestos fibers 
can produce fibrosis and tumors, that the most common disease 
is interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce various other cancers and tumors 
particularly in the chest and throat.  See M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, para. 9; see also Ennis v. 
Brown, 4 Vet.App. 523 (1993).  It is noted that persons with 
asbestos exposure have an increased incidence of various 
cancers including cancers of the lung, bronchus, larynx and 
pharynx.

It is also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, that an asbestos-
related disease can develop from brief exposure to asbestos, 
and that there is a prevalence of asbestos-related disease 
among shipyard workers since asbestos was used extensively in 
military ship construction.  Id.

The Court has also held that "neither Manual M21-1 nor the 
Circular creates a presumption of exposure to asbestos solely 
from shipboard service. Rather, they are guidelines which 
serve to inform and educate adjudicators as to the high 
exposure to asbestos and the prevalence of disease found in 
insulation and shipyard workers and they direct that the 
raters develop the record; ascertain whether there is 
evidence of exposure before, during, or after service; and 
determine whether the disease is related to the putative 
exposure."  Dyment v. West, 13 Vet.App. 141 (1999); see also 
Nolen v. West, 12 Vet.App. 347 (1999); VAOGCPREC 4-2000.

As a preliminary matter, it must be shown that the veteran 
was exposed to asbestos during active duty service.  The 
Board notes the RO's finding, in the January 2005 
supplemental statement of the case, that the veteran was 
probably exposed to asbestos during his active duty service.  
Although the Board is not bound by the RO's findings, for the 
purposes of this decision the Board will accept the premise 
that the veteran was exposed to asbestos in service.

However, the Board finds that service connection must be 
denied for cancerous large cell lymphoma, including as 
secondary to exposure to asbestos.  While the record clearly 
reflects that the veteran has been diagnosed with the claimed 
disability, there is no competent medical evidence to 
demonstrate a link between the veteran's cancerous large cell 
lymphoma and his service.  The record reflects that the 
veteran's cancerous large cell lymphoma was detected in 2002, 
and that prior to that time the veteran had not been 
diagnosed with or treated for the disease.  There is no 
evidence that the veteran experienced symptoms suggestive of 
cancerous large cell lymphoma prior to this diagnosis.

The Board acknowledges the veteran's contention that the 
pathology may have been present and undetected for many years 
prior to diagnosis, reflected in the veteran's statements 
dated December 2002 and December 2004.  However, there is no 
competent medical evidence documented in the record which 
indicates that the pathology began during the veteran's 
service.  The Board lacks any authority in this case to 
presume that the veteran's cancerous large cell lymphoma is 
causally linked to the veteran's service when the first 
medical indication of the pathology is several years after 
service.   See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  The possibility that the precise date of onset of the 
pathology is uncertain is not sufficient to substantiate a 
claim for service connection; there must be medical evidence 
supporting the claim with an indication of the probability 
that the claimed pathology was caused or manifested during 
service.  Service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.

Significantly, there is no evidence of any complaints or 
treatment for any pertinent disorders suggestive of cancerous 
large cell lymphoma in the veteran's service medical records.  
A September 1997 separation examination report shows all 
pertinent findings to be clinically normal with no suggestion 
of cancerous large cell lymphoma.  Moreover, the veteran has 
not made any statement contending that he experienced 
symptoms related to cancerous large cell lymphoma during 
service.  There is also no suggestion in the record of 
cancerous large cell lymphoma manifestation within one year 
of the veteran's discharge.

The Board recognizes that, for disabilities involving a 
veteran's exposure to asbestos, even the passage of many 
years without manifestation of a disability may not be fatal 
to a claim of service connection.  Nevertheless, service 
connection may not be granted unless there is some competent 
medical evidence indicating that the veteran's disability is 
indeed causally linked to the veteran's exposure to asbestos.

The Board acknowledges the veteran's own contention that his 
cancerous large cell lymphoma is connected to his exposure to 
asbestos during his time in service, or is otherwise causally 
related to his time in service.  However, while the veteran 
as a lay person is competent to provide evidence regarding 
injury and symptomatology, he is not competent to provide 
evidence regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  The Board must rely upon 
the conclusions of trained medical personnel when considering 
evidence of diagnosis and etiology.  The record contains no 
documentation showing any medical professional providing any 
opinion indicating a link between the veteran's exposure to 
asbestos and his cancerous large cell lymphoma.  Nor is there 
any indication from any medical evidence that exposure to 
other aspects of the veteran's service, such as smoke 
exposure, is connected to the veteran's cancerous large cell 
lymphoma.   Therefore, there is no competent evidence of any 
causal link between the veteran's cancerous large cell 
lymphoma and any aspect of his military service.

In order to provide every consideration to the veteran's 
claim, the Board remanded this appeal in April 2006 to have a 
VA examination performed to develop a medical opinion to 
specifically address any role the veteran's military service 
may have played in the etiology of the cancerous large cell 
lymphoma.  The resulting January 2007 VA examination report 
shows that the VA examiner reviewed the veteran's claims file 
and medical history, personally examined the veteran, and 
accepted the veteran's account of the circumstances of his 
service, including exposure to asbestos.  Significantly, the 
January 2007 VA examiner's conclusion was that the veteran's 
"large cell lymphoma is not related to the active service 
and/or asbestos exposure during his active service."  The 
examiner explained the essential medical principle guiding 
his analysis in this case, that "Asbestos exposure has not 
been implicated in the pathogenesis of large cell lymphoma 
but has been implicated in the respiratory tract cancers ...."  
The examiner's conclusion must be accorded substantial 
probative weight in this case as it is provided by a 
competent medical professional who has reviewed all of the 
pertinent history and documentation, inspected the veteran, 
and explained a persuasive rationale within his area of 
expertise.

Thus, the only medical evidence which specifically addresses 
whether there is any relationship between the veteran's 
service and his cancerous large cell lymphoma makes a clear 
and highly probative indication that no causal relationship 
exists.  The January 2007 VA examination report is 
uncontradicted by any other medical evidence of record.  In 
summary, then, there is no competent evidence of cancerous 
large cell lymphoma during service, no competent evidence of 
the disease within one year of discharge from service, nor 
any competent evidence otherwise suggesting a link between 
the veteran's cancerous large cell lymphoma and service, to 
include exposure to asbestos.  In light of the January 2007 
VA examination report which weighs against the claim, the 
Board must find that the preponderance of the evidence is 
against the veteran's claim of service connection for 
cancerous large cell lymphoma.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet.App. 49, 55 (1990).


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


